Citation Nr: 1448808	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-14 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating higher than 20 percent for diabetes mellitus, type I.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 2008 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO granted entitlement to service connection for diabetes and assigned an initial 20 percent rating.  The Veteran timely appealed the assigned rating.

In November 2013, the Veteran testified before the undersigned at a videoconference hearing; a transcript of that hearing is of record in the Virtual VA file.

At the time of the Board hearing, the Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction (AOJ) review of this evidence.  The undersigned also held the record open for 45 days to allow for the submission of additional evidence.  During this time period, the Veteran submitted additional evidence, specifically, a December 2013 letter from a VA diabetes clinical nurse specialist and a private ambulance service note that indicates the ambulance was dispatched in response to a possible episode of hypoglycemia.  The note indicated that treatment was administered and the Veteran declined to be transported to the hospital.  This evidence was not accompanied by a waiver of initial AOJ review of this evidence.  For the reasons indicated below, the Board is granting a higher initial rating of 40 percent based in part on the December 2013 letter.  This evidence is not pertinent to the remaining question of whether an initial rating higher than 40 percent is warranted, as it does not show the symptoms required for such a rating.  A remand for initial AOJ review of this evidence is therefore not required.  See 38C.F.R. § 20.1304(c) (requiring remand for initial AOJ review of "pertinent" evidence submitted to the Board unless this procedural right is waived or the benefit sought is being granted in full).



FINDINGS OF FACT

1.  The Veteran's diabetes requires insulin and restricted diet.

2.  The evidence is at least evenly balanced as to whether the Veteran's diabetes requires regulation of activities.

3.  The Veteran's diabetes does not cause episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or twice a month visits to a diabetic care provider, or complications.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 40 percent, but no higher, for diabetes, have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant matter.

As noted above, the claim for a higher initial rating for diabetes arises from the Veteran's disagreement with rating assigned in connection with the grant of service connection for this disability.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Moreover, neither the Veteran nor his representative have alleged that notice regarding this issue was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

VA also complied with its duty to assist the Veteran.  He was afforded an October 2009 VA examination.  For the reasons indicated in the discussion below, the report of this examination is adequate for rating purposes as it was based on consideration of the Veteran's prior medical history and described the diabetes in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In addition, during the November 2013 Board hearing, the undersigned explained the issue on appeal, described the type of evidence that was required for the rating being sought, and left the claims file open for 45 days to allow the Veteran to submit this evidence.  The Veteran submitted the evidence and the Board is granting a 40 percent rating based in part on this evidence as discussed below.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher initial rating for diabetes is thus ready to be considered on the merits.




Analysis

Disability evaluations are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, however, as shown below, the evidence warrants a uniform 40 percent rating.

The Veteran's diabetes is rated under 38 C.F.R. § 4.119, DC 7913.  Pursuant to DC 7913, a 20 percent rating is warranted where the diabetes requires insulin and a restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

In this case, the evidence reflects that the Veteran's diabetes requires insulin and a restricted diet.  As indicated by the Veteran's representative during the Board hearing, the dispositive issue in this case is whether the Veteran has satisfied the "regulation of activities" criterion for a 40 percent rating.  See Hearing Transcript, at 3 ("The whole crux of the case is whether or not his activities are restricted"). 

Within the criteria for a 100 percent rating, "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  This definition also applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In addition, although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where, as here, the conjunction "and" is used and the criteria are successive, with the criteria for the lower ratings encompassed within those for higher ratings.  Id. at 366; Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).  In this case, the Veteran has met each of the criteria for a 40 percent rating, for the following reasons.

As noted above, there is no question that the Veteran's diabetes requires insulin and restricted diet.  There is also medical evidence showing that it requires regulation of activities as well.  In a May 2011 addendum to a VA treatment note located in the Virtual VA file, a physician's assistant responded to a request for documentation clarifying the Veteran's physical limitations due to his diabetes mellitus.  He wrote, "I think that this is reasonable as hypoglycemia can interfere with any long term activities.  [The Veteran] is not disabled physically in terms of being able to participate in activities but must take care and be observant in monitoring for hypoglycemic events due to his DM1."  An August 2012 medical evaluation and physician approval form signed by a physician indicated that the Veteran was disapproved for a class in diving because he had a medical condition that would constitute unacceptable hazards to health and safety in diving.  November 2013 lay statements from the Veteran's martial arts instructors indicated that they had to closely observe the Veteran and limit his martial activities due to the effects of his diabetes.  Finally in this regard, in the December 2013 letter noted above, a VA diabetes clinical nurse specialist wrote that the Veteran had been followed in her clinic, that patients such as the Veteran need to figure out a combination of the amount of insulin and food consumption that will allow them to engage in exercise or activity, and that it was very important for such patients to monitor their blood glucose before, during, and after exercise.  While none of these documents is by itself indicative that the Veteran's diabetes requires regulation of activities, they each reflect that the Veteran had to regulate his activities to some degree.  Thus, taken together, these statements, most of them by health care professionals, reflect that the evidence is at least evenly balanced on this dispositive question.  Cf. Camacho, 21 Vet. App. at 364-67 (while a letter from a nurse in an employment context indicating restrictions on driving due to insulin dependence did not constitute competent medical evidence of regulation of activities, the issue of whether medical evidence more generally showing restrictions on activities such as driving due to uncontrolled diabetes could constitute regulation of activities was not addressed).  As the benefit of the doubt doctrine requires that this relative equipoise in the evidence be resolved in favor the Veteran, an initial rating of 40 percent for diabetes is warranted.  38 C.F.R. § 4.3 (reasonable doubt as to degree of disability resolved in favor of claimant).

The Veteran is not, however, entitled to an initial rating higher than 40 percent.  The Veteran and his representative did not argue, and the lay and medical evidence does not reflect, that he had the episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or twice monthly visits to a diabetic care provider, or complications required for the 60 and 100 percent ratings under DC 7913.  The October 2009 VA examination report and VA treatment notes indicated that, while the Veteran had been hospitalized during service, his diabetes was well controlled and had no significant effects on his usual activities, other than some inconvenience with taking insulin injections.  A September 2010 VA treatment note indicated that the Veteran had been diagnosed with diabetes two years previously "with no known complications" after the episode of diabetic ketoacidosis in service and hypoglycemic episodes once per month or less.  Consistent with this evidence, the Veteran testified during the Board hearing that he had not been diagnosed with any complications of diabetes since the October 2009 VA examination, see Board hearing transcript, at 13, and that he did not see health care providers regarding his diabetes very often, "maybe once every six months."  Id. at 9.  As the preponderance of the evidence thus reflects that the Veteran has not had the episodes requiring hospitalization, twice per month visits to a health care provider, or complications during the appeal period, the benefit of the doubt doctrine does not apply in this regard and an initial rating higher than 40 percent is not warranted.  38 C.F.R. § 4.3.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequently hospitalized.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

To the extent that the Veteran has described specific symptoms of his diabetes that are not contemplated by the criteria, the above evidence reflects that he has not been frequently hospitalized for his diabetes and the October 2009 VA examiner indicated that there were no significant effects on occupation, with the Veteran having lost 0 days in the past year from his "occupation" of full time student.  Nothing in the testimony of the Veteran or his father during the hearing or in any of the other evidence is to the contrary or otherwise indicates that the application of the regular schedular standards have been rendered impractical.  Therefore, referral for consideration of an extraschedular rating for the Veteran's diabetes is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Veteran is not in receipt of service connection for any other disability, so there is no issue as to any collective impact of multiple disabilities, see Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), and the above evidence showing no effect of the diabetes on the Veteran's employability warrants the conclusion that the issue of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, an initial rating of 40 percent, but no higher, is warranted for the Veteran's diabetes.


ORDER

An initial rating of 40 percent, but no higher, for diabetes mellitus, type I, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


